Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3, 4, 8-13, 15, 17, 19-23, 28-32, 34-38 are pending. 
Response to Arguments and Amendments
3.	Applicant’s arguments filed on 12/10/2021, with respect to the 35 U.S.C 112 second paragraph rejections of claim 4 have been fully considered and persuasive. Therefore, the rejections of claim 4 have been withdrawn.
4.	Applicant’s arguments filed on 12/10/2021, with respect to the 35 U.S.C 112 first paragraph rejections of claims 1, 3-4, 8-15, 17, 19-23, 25 and 27-34 have been fully considered and persuasive. Therefore, the rejections of claims 1, 3-4, 8-15, 17, 19-23, 25 and 27-34 have been withdrawn.
5.	Applicant’s arguments, see pages 4-6 filed 12/10/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 8-13, 15, 17, 19-23, 28-32, 34-38 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michael Hagen (US 9495586). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 35, the limitation recites “wherein determining the identity of the first individual and verifying the age is performed by the processor of the autonomous vehicle using the government-issued photo identification card and the at least one image of the live face of the first individual”. The recited subject matter is new matter because the specification as filed does not recite a step of verifying the age is performed by the processor of the autonomous vehicle using the at least one image of the live face of the first individual. Paragraphs 86, 131-143, and 148 recite comparing a live face to a face in an ID card to determine a match; however, there is no recitation of any subsequent step verifying the age using the at least one image of the live face of the individual. It’s improper to limit the claimed limitations in a manner not specified by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 35, recites “wherein determining the identity of the first individual and verifying the age is performed by the processor of the autonomous vehicle using the government-issued photo identification card and the at least one image of the live face of the first individual”. It is not clear whether the claim requires i) "determining the identity of the first individual" "is performed by the process of the autonomous vehicle using the government issued photo identification card and the at least one image of the live face of the first individual" AND "verifying the age" "is performed by the processor of the autonomous vehicle using the government issued photo identification card and the at least one image of the live face of the first individual" OR ii) the two actions of "determining the identity of the first individual and verifying the age" collectively both "[... use] the government issued photo ID card and the at least one image of the live face of the first individual".  Interpretation i), which would be the proper grammatical interpretation, is odd because the parent claim already requires: determining the identity of the first individual by the processor of the autonomous vehicle using both the government issued photo ID card and the at least one image of the live face of the first individual, AND already requires verifying the age being performed by the process of the autonomous vehicle using the government issued ID card, AND the specification fails to have 112a written description support for verifying the age using the at least one image of the live face.  See the 112a written description above.  Thus, for examination purposes this was constructed as interpretation ii) above, which supports a broadest reasonable interpretation of “determining the identity of the first individual uses the at least one image of the live face of the first individual AND verifying the age uses the government issued photo ID card”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1, 3,15, 17, 19, 22, 28 and 35-38 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussie Myllymaki (US 9256852), and further in Michael Hagen (US 9495586).

	Regarding claim 1:
Murray discloses an autonomous robot vehicle comprising an autonomous vehicle (Murray, paragraph 5):
a conveyance system a control module 306, the control module configures the one or more processors of the drone to send control signals to one or more actuators, motors (107), sensors, and/or control surfaces to navigate the drone to the first destination (such as destination 106A of FIG. 1). For example, the control module 306 configures the processor to exchange control data to one or more electric motors (107), driving wheels, propellers, turbines or impellers that cause the drone to traverse a given area using navigational way points (Murray, paragraph 32). Examiner interpret control module 306 is conveyance system. 
a securable compartment that is configured to autonomously lock and unlock the package receptacle device 110 secures one or more packages 104 (Murray, paragraph 23-0024); and  
A personal identification reader that includes a camera the drone 102 may utilize the navigation data obtained from one or more sensors 108 located on the drone (e.g. camera 115 in FIG. 1B) (Murray, paragraph 17, [0044])
At least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous robot vehicle to, autonomously: 
travel to a destination location of the first individual Using the navigational data corresponding to the recipient location, the drone navigates with the package, to the recipient as in step 214 (Murray, paragraph 40); 
capture, by the camera at the destination location at least one image of a live face of the first individual  the mobile vehicle is configured by code to navigate, using the location data, to the recipient location and authenticate the recipient by comparing the recipient authentication data with the recipient identification data,  an authorized recipient profile is obtained, wherein the authorized recipient profile includes at least a recipient photo of a recipient, a recipient location and personal identification data associated therewith (Murray, paragraph 4 and 6), and the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile (Murray, paragraph 44). 
Where a match is identified between the data provided by the recipient and the stored profile of the recipient (Murray, paragraph 46), and using the authorization value, access is granted to the package receptacle 110 as in step 220 (Murray, paragraph 47); and 
unlock the first of the securable compartments, to provide access to the first item to the first individual, in response to verify the identity of the first individual one or more processors of the drone 102 are configured by the access module 312 to unlock the shipping receptacle such as subsequent to landing the hovering drone (Murray, paragraph 47).
However, Murray fails to teach a plurality of securable compartments including a first of the securable compartments configured to contain a first item for delivery to a first individual, and a second of the securable compartments configured to contain a second item for delivery to a second individual; unlock the first of the securable compartments, but not the second of the securable compartments, and 
	capture, by the camera,  a government-issued photo identification card of the first individual; determine that the government-issued photo identification card matches an identity of the first individual by comparing at least one image of the live face with a face pictured on the government-issued photo identification card; when the first item requires age verification for distribution,  based on birthday information government-issued photo identification card that is determined to match the identity of the first individual; verify the identity and the age of the first individual .  
Myllymaki teaches a plurality of securable compartments including a first of the securable compartments configured to contain a first item for delivery to a first individual, and a second of the securable compartments configured to contain a second item for delivery to a second individual a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination (Myllymaki, column 4, [lines 20-28]), and further teaches a single access subsystem can be shared by a plurality of compartments. When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Myllymaki with that of Murray in order to attach a package securing subsystem, and the package securing subsystem includes multiple securable compartments to deliver multiple packages in a single trip. Each securable compartment is operative to secure at least one package therein. Each securable compartment can be associated with compartment access information to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.
Murray as modified by Myllymaki fails to teach:
capture, by the camera,  a government-issued photo identification card of the first individual; determine that the government-issued photo identification card matches an identity of the first individual by comparing at least one image of the live face with a face pictured on the government-issued photo identification card; when the first item requires age verification for distribution,  based on birthday information government-issued photo identification card that is determined to match the identity of the first individual; verify the identity and the age of the first individual .  
Hagen teaches capture a government-issued photo identification card of the first individual (Hagen, column 6, [lines 31-45]) The method 200 may commence with receiving an image associated with an ID document associated with a user at operation 202. The ID document may include a government issued ID, a student ID, an employment ID, a driver's license, a passport, a travel document, and so forth; determine that the government-issued photo identification card matches an identity of the first individual by comparing at least one image of the live face with a face pictured on the government-issued photo identification card (Fig.2, step 210, column 7, [lines 1-8] to confirm the authenticity of the claimed identity, the face in the video may be compared to the image associated with the ID document at operation 210. To perform this comparison, measurements of face parameters in the video and in the ID, document can be determined and matched), 
verify an age of the first individual, when the first item required age verification for distribution based on birthday information government-issued photo identification card that is determined to match the identity of the first individual; verify the identity and the age of the first individual additional verifications to confirm compliance of ID data with one or more further criteria may be performed. For example, it may be determined whether the holder of the ID document has attained a certain age; is a particular gender; has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth (Hagen, column 7, [lines 10-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to ensure that the user is the same person who is shown on the photo in the identification document, the user may be instructed to direct the camera lens to his face so that the video stream shows the face of the user. And furthermore, additional verifications to confirm compliance of ID data with one or more further criteria may be performed. It may be determined whether the holder of the ID document has attained a certain age; is a particular gender, has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth, and to improve accuracy and reliability of the identity verification.

Regarding claim 3:
Murray discloses wherein in the determining, the instructions,-39-Attorney Docket No.: 2641-17 when executed by the at least one processor, further cause the autonomous robot vehicle to determine that information matches previously stored data of the first individual where a match is identified between the data provided by the recipient and the stored profile of the recipient, one or more processors are configured by an authorization submodule of the authentication module 310 to generate an authorization value (Murray, para 46), but fails to disclose in the government-issued photo identification card. Hagen teaches The ID document may include a government issued ID, a student ID, an employment ID, a driver's license, a passport, a travel document, and so forth (Hagen, column 6, [lines 31-45]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to ensure that the user is the same person who is shown on the photo in the identification document, the user may be instructed to direct the camera lens to his face so that the video stream shows the face of the user. And furthermore, additional verifications to confirm compliance of ID data with one or more further criteria may be performed. It may be determined whether the holder of the ID document has attained a certain age, is a particular gender, has a particular height and/or weight; to ascertain restrictions associated with the holder, and so forth, and to improve accuracy and reliability of the identity verification.

Regarding claim 15:
A system for personal verification for autonomous robot vehicles having securable compartments configured to autonomously lock and unlock, the system comprising: at least one processor (para 4, processors); and a memory storing instructions which, when executed by the at least one processor (para 14, memory 109 instruction for execution), cause the system to: communicate instructions to the autonomous robot vehicle to travel to a destination location of a first individual (para 21, and para 30, processors 105 of the drone to communicate with one or more remote servers or computers 117, and a drone travel to first destination 106A), 
receive an indication, from the autonomous robot vehicle, of a first location of the autonomous robot vehicle (Murray, paragraph 40, using the navigational data corresponding to the recipient location, the drone navigates with the package, to the recipient as in step 214); 
 receive, from a device of the first individual, a second location of the device (Murray, para 40, using the navigational data corresponding to the recipient location, the drone navigates with the package). Examiner interprets navigational data corresponding to the recipient location is second location provided by the first individual  
  determine that (a) the second location of the device is within a predetermined distance from the first location of the autonomous robot vehicle (Murray, para 30, navigate from first destination to second destination), and 
communicate instructions to the autonomous robot vehicle to unlock the first of the securable compartments  to provide access to the first item to the first individual, in response to determining that (a) the location of the device is within the predetermined distance (Murray, para 38,  the drone is configured to hover outside of normal reach for persons in the general vicinity of the delivery location, but within range of one or more authentication devices),and further (Murray, para 47, one or more processors of the drone 102 are configured by the access module 312 to unlock the shipping receptacle such as subsequent to landing the hovering drone).
However, Murray fails to teach a first of the securable compartments of the autonomous robot vehicle configured to contain an item for delivery to the first individual while a second of the securable compartments configured to contain an item for delivery to a second individual; and a government-issued photo identification card of the first individual; and at least one image of a live face of the first individual, captured by a camera of the device; (b) the government-issued photo identification card matches an identity of the first individual by comparing at least one image of the live face with a face pictured on the government-issued photo identification card, and (c) verify an age of the first individual, when the first item requires age verification for a distribution, based on birthday information on the government-issued photo identification card that is determined to match the identity of the first individual ; and (b) verifying the identity and the age of the first individual; and communicate instructions to the autonomous robot vehicle to unlock the first of the securable compartments, but not the second of the securable compartments.
Myllymaki teaches a first of the securable compartments of the autonomous robot vehicle configured to contain an item for delivery to the first individual while a second of the securable compartments configured to contain an item for delivery to a second individual ( (Myllymaki, column 4, [lines 20-28], a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination), and further teaches (Myllymaki, column 4, [lines 5-59]; See also Figure 5 a single access subsystem can be is shared by a plurality of compartments. When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Myllymaki with that of Murray in order to attach a package securing subsystem, and the package securing subsystem includes multiple securable compartments to deliver multiple packages in a single trip. Each securable compartment is operative to secure at least one package therein. Each securable compartment can be associated with compartment access information to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.
Hagen teaches a government-issued photo identification card of the first individual; and at least one image of a live face of the first individual, captured by a camera of the device (Hagen, column 6, [lines 31-45]) the method 200 may commence with receiving an image associated with an ID document associated with a user at operation 202. The ID document may include a government issued ID, a student ID, an employment ID, a driver's license, a passport, a travel document, and so forth); (b)the government-issued photo identification card matches an identity of the first individual by comparing at least one image of the live face with a face pictured on the government-issued photo identification card (Fig.2, step 210, column 7, [lines 1-8] to confirm the authenticity of the claimed identity, the face in the video may be compared to the image associated with the ID document at operation 210. To perform this comparison, measurements of face parameters in the video and in the ID document can be determined and matched), and (c) verify an age of the first individual, when the first item requires age verification for a distribution, based on birthday information on the government-issued photo identification card that is determined to match the identity of the first individual ; and (b) verifying the identity and the age of the first individual additional verifications to confirm compliance of ID data with one or more further criteria may be performed. For example, it may be determined whether the holder of the ID document has attained a certain age; is a particular gender; has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth (Hagen, column 7, [lines 10-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to ensure that the user is the same person who is shown on the photo in the identification document, the user may be instructed to direct the camera lens to his face so that the video stream shows the face of the user. And furthermore, additional verifications to confirm compliance of ID data with one or more further criteria may be performed. It may be determined whether the holder of the ID document has attained a certain age, is a particular gender, has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth, and to improve accuracy and reliability of the identity verification.

Regarding claim 17:
             Claim 17 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 19:
             Claim 19 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 22:
             Claim 22 is rejected under the same reason set forth in rejection of claim 12.

Regarding claim 28:
             Claim 28 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 35:
Murray discloses wherein determining the identity of the first individual by the processor of the autonomous vehicle  one or more processors of the drone are configured by an authentication module 310 to authenticate the intended recipient using one or more items of data (such as a profile picture) obtained from the intended recipient profile and comparing those to credentials supplied by the intended recipient (Murray, paragraph 44 ),but fail to disclose verifying the age, using the government-issued photo identification card and the at least one image of the live face of the first individual .
Hagen teaches verifying the age, using the government-issued photo identification card and the at least one image of the live face of the first individual  verifications to confirm compliance of ID data with one or more further criteria may be performed. For example, it may be determined whether the holder of the ID document has attained a certain age; is a particular gender; has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth (Hagen, column 7, [lines 10-15]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to replace Murray’s recipient data (profile picture) with Hagen’s ID data such as (driver license , passport, or any type of government-issued photo identification card) to determine the identity of the recipient and also to verify the age of the recipient. 
 	One of ordinary skill in the art would have been motivated to ensure that the user is the same person who is shown on the photo in the identification document, the user may be instructed to direct the camera lens to his face so that the video stream shows the face of the user. And furthermore, additional verifications to confirm compliance of ID data with one or more further criteria may be performed. It may be determined whether the holder of the ID document has attained a certain age, is a particular gender, has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth, and to improve accuracy and reliability of the identity verification.

Regarding claim 36:
Murray, Myllymaki and Hagen disclose a digital display configured to output curated content to the first individual when the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access sub system unlock and the display window in the access Sub system shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 53-57]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Myllymaki with that of Murray in order to attach package securing subsystem, and the package securing subsystem includes at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment can be associated with compartment access information to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.


Regarding claim 37:
Murray, Myllymaki and Hagen disclose wherein the instructions further cause the processor to unlock the first of the securable compartments, but not the second of the securable compartments, in response to verifying the identity and the age of the first individual and in response to receiving a recognition code that matches an assigned authorization code when the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Myllymaki with that of Murray in order to attach a package securing subsystem, and the package securing subsystem includes multiple securable compartments to deliver multiple packages in a single trip. Each securable compartment is operative to secure at least one package therein. Each securable compartment can be associated with compartment access information to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.
The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments (the analysis may determine whether the two images depict the same person and thus verify the identity of the user. The analysis may also determine whether a live person is shown on the video and whether the person in the video is the same person as shown on the ID document; and various data associated with the ID document may be provided (for example, issue date, holder's name, holder's age, and so forth) (Hagen, column 3, [lines 44-55]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to apply additional verifications to confirm compliance of ID data with one or more further criteria. It may be determined whether the holder of the ID document has attained a certain age, is a particular gender, has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth.

Regarding claim 38:
Murray, Myllymaki and Hagen disclose wherein the device is a mobile device of the first individual (Fig.7, Myllymaki, user computing device 710). 

9.	Claims 4, 12, 29 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), and further in Michael Hagen (US 9495586), Brian A. Schar (US 20060138223), hereinafter Schar.

Regarding claim 4:
Murray discloses the autonomous robot vehicle (an autonomous vehicle (Murray, paragraph 5), but fail to disclose a fingerprint scanner configured to scan a fingerprint of the first individual for an additional identity verification.
However,  Schar teaches a fingerprint scanner configured to scan a fingerprint of the first individual for an additional identity verification the identity verification system 8 may include at least one biometric scanner configured to gather biometric information about a person associated with a package, such as a fingerprint scanner, retinal scanner, gene chip, DNA analyzer, and/or any other mechanism, device or system that is capable of acquiring biometric data (Schar, paragraph 12), and further the package identification scanner 15 is a laser scanner configured to read a barcode such as a one-dimensional barcode or a two-dimensional barcode. Such a barcode may be placed on a sticker which is placed on a package 9, where that barcode uniquely identifies the package 9 within the shipping system (Schar, para 20).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Murray with that of Schar in order to collect information associated with a package, its sender and/or its recipient, and identify the receiver of a package and/or the age of that receiver (Schar, para 3).

Regarding claim 12:
Murray discloses the autonomous robot vehicle (an autonomous vehicle (Murray, paragraph 5), but fail to disclose wherein the first item for delivery to the first individual is a prescription drug for an individual named in a prescription, verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46); wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the government -issued photo identification card matches an identity of the individual named in the prescription (Fig.2, compare the face of the user in the video with the image of the ID document, and based on the comparing , provide the results of identity verification),and further (based on the determining whether the video depicts a live person and the faces comparison, the identity of the user may be verified and the system may confirm that the user is a true holder of the identification document (Hagen, column 2, [lines 15-19]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Murray with that of Schar in order to collect information associated with a package, its sender and/or its recipient, and identify the receiver of a package and/or the age of that receiver (Schar, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hagen with that of Murray in order to apply additional verifications to confirm compliance of ID data with one or more further criteria. It may be determined whether the holder of the ID document has attained a certain age, is a particular gender, has a particular height and/or weight; ascertain restrictions associated with the holder, and so forth.

Regarding claim 29:
Murray, Myllymaki, Hagen do not disclose claim 29; however, Schar disclose wherein the first item comprises liquor and further comprising a magnetic strip reader, or a barcode scanner such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46), and further the package identifier 42 may be attached to the package 9, such as via a sticker or by direct printing on the package, and may be a barcode, RFID tag, or any other suitable identifier (para 35). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Murray with that of Schar to add a magnetic strip reader or a barcode scanner into the drone to mechanically read, translate, and transmit information during a commercial transaction of consumer goods such as liquor. One of ordinary skill in the art would be motivated to do so to prevent human error and for ease of implementation.

10.	Claims 8 and 34 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Michael Hagen (US 9495586), and further in view of Kevin Mahaffy (US 20020087413), hereinafter Mahaffy.

Regarding claim 8:
Murray, Myllymaki and  Hagen disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the at least one image of the live face captured by the camera to a remote human operator; and receive an indication authenticating the receiver by comparing, using one or more facial recognition modules configured as code executing in the processor, the receiver photo and the image of the one or more identified individuals to determine an identity match (Murray, paragraph 6), and the drone 102 may be controlled, in part, by a remote human operator(s) while other functions are carried out autonomously (Murray, paragraph 15). Examiner interprets remote human operator(s) control all the functions But Murray fails to disclose receive an indication the remote human operator, that the live face matches the identity of the first individual.
Mahaffy teaches receive an indication, from the remote human operator, that the live face matches the identity of the first individual (Mahaffy, para 45, restricted transactions are Secretly approved or denied by a remotely-located human operator), and further (para 35, the operator uses a selected photoidentification sample (e.g. sample 50 in FIG. 4) at 86a (matching the jurisdiction of the buyer's photo identification), and visually compares the buyer's photo identification with the sample at 86b)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mahaffy with that of Murray because a human may be more accurate at identifying an individual than facial recognition software.  

Regarding claim 34:
Murray, Myllymaki and Hagen, Mahaffy disclose wherein the instructions cause the autonomous robot vehicle to confirm validity of the government-issued photo identification card by communicating with a government authority or a remote entity Mahaffy, para 45, restricted transactions are Secretly approved or denied by a remotely-located human operator), and further (para 35, the operator uses a selected photoidentification sample (e.g. sample 50 in FIG. 4) at 86a (matching the jurisdiction of the buyer's photo identification), and visually compares the buyer's photo identification with the sample at 86b)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mahaffy with that of Murray a human may be more accurate at identifying an individual than facial recognition software.  



11.	Claims 9-11, 20-21 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Michael Hagen (US 9495586), and further in view of Reza Derakhshani (US 9665784), hereinafter Derakhshani. 

Regarding claim 9:
	Murray discloses autonomous robot vehicle the drone 102 (paragraph 15), but fails to disclose comprising a sensor system using at least one of LiDAR or RADAR, wherein the instructions, when executed by the at least one processor, further cause: capture the live face, by the sensor system at the destination location, to provide sensor face data; and determine that the live face is a three-dimensional face based on the sensor face data. Derakhshani teaches the 3D facial detection in STEP 202 can be accomplished using various methods or combinations thereof, and can be based on the availability of certain sensors and transmitters on a user's device. In one implementation, sound waves (e.g., high frequency sound waves) are used to determine whether a three-dimensional face or, alternatively, a flat display or non-face-like 3D object, is being presented to a biometric sensor (for image-based biometrics using a face or any of its sub-regions, including the ocular sub-region, the biometric sensor can include, for example, a mobile device camera) (para 13), and further disclose Radar system (para 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Murray with Derakhshani to further teach the claimed feature in order to detect physical properties indicating the presence of a live person which is used to distinguish live, authentic faces from images/videos, verifications made under duress, and other spoofed and fraudulent authentication methods.

Regarding claim 10:
	Murray, Myllymaki, Hagen and Derakhshani disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: capture, by camera  at the destination location, the live face at a different angle; and determine that the live  face is a three-dimensional face based on parallax effects of the live face, wherein the parallax effects are based on the face captured by the camera and the face captured by the camera  at the different angle the 3D facial detection in STEP 202 can be accomplished using various methods or combinations thereof, and can be based on the availability of certain sensors and transmitters on a user's device. In one implementation, sound waves (e.g., high frequency sound waves) are used to determine whether a three-dimensional face or, alternatively, a flat display or non-face-like 3D object, is being presented to a biometric sensor (for image-based biometrics using a face or any of its sub-regions, including the ocular sub-region, the biometric sensor can include, for example, a mobile device camera) (para 13), and further disclose Radar system (para 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Murray with Derakhshani to further teach the claimed feature in order to detect physical properties indicating the presence of a live person which is used to distinguish live, authentic faces from images/videos, verifications made under duress, and other spoofed and fraudulent authentication methods.

Regarding claim 11:
	Murray, Myllymaki, Hagen and Derakhshani disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: request a facial movement; capture the facial movement; and determine that at least one image is of the live face based on the captured facial movement these measures assume that static spoof attacks fail to reproduce naturally occurring and disparate movement of different parts of the image, mostly within the face. They also assume that each of the aforesaid motions in live scans occurs at a different scale in terms of the natural agility and frequency of the associated muscle groups (Derakhshani, para, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Murray with Derakhshani to further teach the claimed feature in order to detect physical properties indicating the presence of a live person which is used to distinguish live, authentic faces from images/videos, verifications made under duress, and other spoofed and fraudulent authentication methods.

Regarding claim 20:
             Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 21:
             Claim 21 is rejected under the same reason set forth in rejection of claim 11.

12.	Claims 13, 23, 31-32 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Michael Hagen (US 9495586), and further in view of Neil S. Davey (US 9043012), hereinafter Davey.

Regarding claim 13:
Murray, Myllymaki and Hagen  and Davey disclose wherein the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to obtain additional verification by requesting, at the destination location, responses from the first individual to prompts for information regarding at least one of: a prescribing physician, a pharmacist, a medication, or a medical history and comparing responses with information stored in the memory when the pharmacy fills the prescription, and when the pharmacy delivers the prescription to the patient, the automaton would access the cloud, and double-check if the information on the cloud matches the information in the memory chip. The pharmacy would also take a picture of the person who has come to the pharmacy to get the prescription medicine. Once the pharmacy has authenticated the patient or proxy, and dispenses the drug to the patient or proxy, the pharmacy would upload this information, plus the photograph of the person who came to the pharmacy, on to the cloud (Davey, column 8, [lines 45-55]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Murray with Davey to further teach the claimed feature in order to conduct pharmacy automation, comprising robotically assisting a patient or a proxy using a robot to obtain a prescribed medication from a pharmacy, wherein the robot is configured to carry out at least the following different interactions.

Regarding claim 23:
             Claim 23 is rejected under the same reason set forth in rejection of claim 13.

Regarding claim 31:
             Claim 31 is rejected under the same reason set forth in rejection of claim 13.

	Regarding claim 32:
Murray, Myllymaki and Schar and Davey disclose wherein the instructions cause the autonomous robot vehicle to unlock the first of the securable compartments, but not the second of the securable compartments, based on determining that the responses match the information about the prescription stored in the memory when the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Murray with that of Myllymaki in order to secure package delivery services to and from residences and business across the country (Myllymaki, column 1, [lines 10-15]).

13.	Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Michael Hagen (US 9495586), and further in view of Bruce Monk (US 7003669), hereinafter Monk.

Regarding claim 30:
Murray discloses the autonomous robot vehicle a control module 306, the control module configures the one or more processors of the drone to send control signals to one or more actuators, motors (107), sensors, and/or control surfaces to navigate the drone to the first destination (such as destination 106A of FIG. 1) (Murray, paragraph 32), but fail to disclose wherein the instructions to confirm validity of the government-issued photo identification card with a government authority.
Monk teaches the instructions to confirm validity of the government-issued photo identification card with a government authority the image of the document applicant or document presenter retrieved from the database is forwarded to the terminal 12 or 13 so that the operator thereof can manually compare the retrieved image to the document applicant or document presenter. However, normally in this case, a “live” photo is taken of the applicant or presenter and this is returned to the trust authority for manual matching by a resident identification expert (Monk, column 8, [lines 50-58]), and further disclose FBI server 35, FBI database (column 9, [lines 1-7]). Examiner interprets FBI database or FBI server is government authority.  
One of ordinary skill in the art would have recognized the teaching of Monk as applicable to the system of Murray, and would have been motivated to combine in order to confirm that an individual is not operating under an assumed or stolen identity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kim, Jung can be reached on (571) 272-3804. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/             Examiner, Art Unit 2494

/JUNG W KIM/             Supervisory Patent Examiner, Art Unit 2494